                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERJCA,

                       Plaintiff,
            V.
                                                                    Case No. 18-cr-105-jdp-1
KIMBERLY HARRISON,

                       Defendant.


                      ORDER ON PARTIES' RESTITUTION STIPULATION


        Defendant Kimberly Harrison was sentenced in this court on August 14, 2019. Because
the amount of restitution had not been determined, a hearing was set for December 11, 2019, to
determine a final order of restitution.

       The government and defense counsel have stipulated to an amount of $176,207 in
restitution owing to the Internal Revenue Service (IRS). It is defendant's obligation to notify the
Clerk of Court of any future appropriate offsets under 18 U.S.C. § 3664(2).

                                             ORDER
       IT IS ORDERED that defendant is to pay $176,207 in restitution to the Internal Revenue
Service as follows:
                       IRS-RACS
                       Attn: Mail Stop 6261, Restitution
                       333 West Pershing Avenue
                       Kansas City, Missouri 64108


       The above amount is due and payable immediately to the Clerk of Court for the Western
District of Wisconsin for disbursement to the IRS.       Defendant does not have the economic
resources to allow for full payment of restitution in the foreseeable future under any reasonable
schedule of payments. Pursuant to 18 U.S.C. § 3664(f)(3)(B), defendant is to begin making
nominal payments of a minimum of $100 each month, beginning within 30 days of her release
from custody.

        No interest is to accrue on the unpaid portion of the restitution. Defendant shall notify the
Court and the U.S. Attorney's Office of any material change in her economic circumstances that
might affect her ability to pay restitution.



        Entered this 1 I th day of December, 2019.
                                               BY THE COURT:
                                               ~7.)-~
                                               ~ S D . PETERSON
                                               District Court Judge
